Citation Nr: 0430517	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-02 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Restoration of death pension benefits for the veteran's 
widow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1949 to July 
1952.  He died on March [redacted], 1998.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, that terminated the 
appellant's death pension benefits award effective October 1, 
2002, because she did not meet the marriage eligibility 
requirements.  The appellant disagreed with this decision in 
October 2002.  A statement of the case was issued to the 
appellant and her service representative in December 2002.  
The appellant perfected a timely appeal when she filed a 
substantive appeal (VA Form 9) later in December 2002.  A 
hearing was held on the appellant's request for reinstatement 
of death pension benefits at the RO in February 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO granted the appellant's original claim for death 
pension benefits in October 1998.  In a July 2001 letter, the 
RO proposed terminating the appellant's death pension 
benefits because she was not married to the veteran for one 
year prior to his death and had been awarded death pension 
benefits in error.

Death pension benefits may be paid to a surviving spouse who 
was married to the veteran:  (1) one year or more prior to 
the veteran's death; or (2) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage; or (3) prior to February 1, 1965 (as pertinent in 
this case based on the veteran's Korean Conflict service).  
38 C.F.R. § 3.54(a) (2003).  Further, the marriage must meet 
the regulatory requirements of 38 C.F.R. § 3.1(j), which 
provide that a marriage must be legally valid under the laws 
of the place of residence at the time of marriage or when the 
right to benefits accrued.  38 C.F.R. 
§ 3.1(j) (2003).

The appellant's service representative asserted in an August 
2004 Appellant's Brief that the appellant cohabitated with 
the veteran in the state of Pennsylvania prior to their 
ceremonial marriage in April 1997 (eleven months before the 
veteran's death).   The representative argues that a common-
law marriage to the veteran may have existed prior to the 
ceremonial marriage, which could satisfy the one-year 
requirement.  As this argument appears to have first been 
raised after certification, the RO has not addressed the 
issue of whether a valid common law marriage existed between 
the appellant and the veteran for more than 1 year before his 
death.  

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a) (2003).  

The Board recognizes that this appeal arises from a 
termination of benefits, rather than a specific claim for 
benefits.  Nevertheless, the Board notes that the claimant 
has never been provide notice of the evidence needed to 
substantiate a claim for death pension, or more specifically, 
the evidence needed to establish the existence of a common 
law marriage.   

Given the foregoing, the Board finds that, on remand, the 
appellant must be notified of the types of evidence she 
should submit in order to verify her claimed common-law 
marriage to the veteran and she must be provided an 
opportunity to submit such evidence.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  Specifically, the RO should 
notify the appellant of what evidence is 
required to substantiate her claim of a 
common-law marriage with the veteran that 
existed more than 1 year prior to his 
death.

2.  Then, the RO should re-adjudicate the 
claim for restoration of death pension in 
light of all relevant evidence and 
pertinent legal authority.  The RO 
should provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.

3.  If any determination remains adverse 
to the appellant, she and her service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


